Exhibit 99.1 Phototron, Inc. Index to Financial Statements Report of Independent Registered Public Accounting Firm F - 2 Balance Sheets as of December 31, 2010 and 2009 F - 3 Statements of Operations for the Years Ended December 31, 2010 and 2009 F - 4 Statements of Cash Flows for the Years Ended December 31, 2010 and 2009 F - 5 Statements of Stockholders’Deficiency for the Years Ended December 31, 2010 and 2009 F - 6 Notes to Financial Statements F - 7 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Phototron, Inc. We have audited the accompanying balance sheets of Phototron, Inc. as of December 31, 2010 and 2009 and the related statements of operations, changes in stockholders’ deficiency and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (UnitedStates). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Phototron, Inc. as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ WEINBERG& COMPANY, P.A. Weinberg & Company, P.A. Los Angeles, California March 9, 2011 F - 2 Phototron, Inc. Balance Sheets December 31, December 31, ASSETS Current Assets Cash $ $ Inventories Prepaid expenses and other current assets Total current assets Lease deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable $ $ Accrued liabilities Current portion of notes payable Note payable, related party Total current liabilities Notes payable, net of current portion - Total liabilities Commitments and contingencies Stockholders' deficiency Common stock, $0.001 par value; 3,000,000 shares authorized; 1,000,000 shares issued and outstanding Accumulated deficit ) ) Total stockholders' deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See accompanying notes to these financial statements. F - 3 Phototron, Inc. Statements of Operations For the year ended For the year ended December 31, 2010 December 31, 2009 Revenue $ $ Cost of goods sold Gross profit General and administrative expenses Income (loss) from operations ) Interest expense, net of interest income Net income (loss) $ ) $ Weighted average shares outstanding -basic and diluted Earnings (loss) per share - basic and diluted $ ) $ See accompanying notes to these financial statements. F - 4 Phototron, Inc. Statements of Cash Flows For the year ended For the year ended December 31, 2010 December 31, 2009 Cash Flows from Operating Activities Net income (loss) $ ) $ Changes in operating assets and liabilities Inventories ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued liabilities ) ) Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities Principal payments on note payable ) ) Proceeds from related party notes payable Net cash provided by (used in) financing activities ) Net (decrease) increase in cash ) Cash Beginning of Year Cash End of Year $ $ Supplemental Cash Flow Information Cash paid for interest $ $ See accompanying notes to these financial statements. F - 5 Phototron, Inc. Statements of Stockholders’ Deficiency For the Years Ended December 31, 2010 and 2009 Common Stock Accumulated Shares Amount Deficit Total Balance, December 31, 2008 $ $ ) $ ) Net income - - Balance, December 31, 2009 ) ) Net loss - - ) ) Balance, December 31, 2010 $ $ ) $ ) See accompanying notes to these financial statements. F - 6 Phototron, Inc. Notes to Financial Statements For the Years Ended December 31, 2010 and 2009 NOTE 1 – DESCRIPTION OF BUSINESS Phototron, Inc. (the “Company”) was incorporated in California in 2002.The Company designs and manufactures indoor mini-greenhouses capable of growing almost any herb, vegetable, flower, fruit or terrestrial plant better, stronger and faster than traditional farming methods. The Company also formulates and sells horticultural seeds, mineral nutrient solutions, growing mediums and germination kits to facilitate hydroponic gardening through the use of its Phototron Units, in addition to replacement parts for its Phototron Units to facilitate moderate customization.The Company markets its products under the Phototron brand name. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that may affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Those estimates and assumptions include estimates of sales returns, inventory reserves and accruals for potential liabilities. Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of less than three months at the date of purchase to be cash equivalents. Inventories Inventories are stated at the lower of cost or market and are accounted for on a first-in, first-out basis.Management analyzes historical and prospective sales data to estimate obsolescence.The Company did not record any reserve for obsolescence during the years ended December 31, 2010 or 2009. Income Taxes Current income tax expense is the amount of income taxes expected to be payable for the current year.A deferred income tax asset or liability is established for the expected future consequences of temporary differences in the financial reporting and tax bases of assets and liabilities.The Company considers future taxable income and ongoing, prudent and feasible tax planning strategies, in assessing the value of its deferred tax assets.If the Company determines that it is more likely than not that these assets will not be realized, the Company will reduce the value of these assets to their expected realizable value, thereby decreasing net income.Evaluating the value of these assets is necessarily based on the Company’s judgment.If the Company subsequently determined that the deferred tax assets, which had been written down, would be realized in the future, the value of the deferred tax assets would be increased, thereby increasing net income in the period when that determination was made. F - 7 Phototron, Inc. Notes to Financial Statements For the Years Ended December 31, 2010 and 2009 Revenue Revenue is recognized on the sale of a product when the product is shipped, which is when the risk of loss transfers to our customers, and collection of the sale is reasonably assured.A product is not shipped without an order from the customer and the completion of credit acceptance procedures.As substantially all sales are cash or credit card sales the Company did not maintain a reserve for bad debt as of December 31, 2010 and 2009. Sales Returns The Company allows customers to return defective products when they meet certain established criteria as outlined in its sales terms and conditions.It is the Company’s practice to regularly review and revise, when deemed necessary, its estimates of sales returns, which are based primarily on actual historical return rates.The Company records estimated sales returns as reductions to sales, cost of sales, and accounts receivable and an increase to inventory.Returned products which are recorded as inventory are valued based upon the amount the Company expects to realize upon its subsequent disposition. Warranty Costs Estimated future warranty obligations related to certain products are provided by charges to operations in the period in which the related revenue is recognized.Estimates are based, in part, on historical experience. Shipping and Handling Fees and Cost For the years ended December 31, 2010 and 2009, shipping and handling fees billed to customers of $65,970 and $72,424, respectively were included in revenues.For the years ended December 31, 2010 and 2009 shipping and handling costs of $45,950 and $51,578, respectively, were included in cost of goods sold. Advertising Costs Advertising costs are expensed as incurred and are included in general and administrative expenses in the amount of $39,251 and $61,226, for the years ended December 31, 2010 and 2009, respectively. Fair Value of Financial Instruments On January 1, 2009, the Company adopted all of the provisions of Financial Accounting Standards Board Accounting Standards Codification, (“ASC”) Topic 820, Fair Value Measurements and Disclosures (“ASC 820”) which provides guidance on how to measure assets and liabilities that use fair value.ASC 820 defines fair value, establishes a three-level valuation hierarchy for disclosure of fair value measurement, and expands disclosures about fair value measurements.The three levels are defined as follows: F - 8 Phototron, Inc. Notes to Financial Statements For the Years Ended December 31, 2010 and 2009 Level 1—
